Per Curiam.
The language of section 234 of the Peal Property-Law, providing that agreements exempting lessors of real property from liability for negligence “ shall be deemed to be void as against public policy and wholly unenforceable,” embraces prior as well as future agreements and we have no right to engraft an exception not made by the Legislature. (Louisville & Nashville R. R. Co. v. Mottley, 219 U. S. 467.) The application of the section to prior leases is not precluded by constitutional prohibitions. (People ex rel. Durham Realty Co. v. LaFetra, 230 N. Y. 429.)
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. y
All concur. Present — Lydon, Frankenthaler and Shientag, JJ.